UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1561



JOHN PAUL TURNER,

                                             Plaintiff - Appellant,

          versus


PUBLISHER, DAILY NEWS-RECORD,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-503-7)


Submitted:   July 3, 2002                  Decided:   August 7, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Paul Turner, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000) and

denying his motion for reconsideration and to amend.       We have

reviewed the record and the district court’s orders and find that

this appeal is frivolous.   Accordingly, we dismiss the appeal on

the reasoning of the district court.   See Turner v. Publisher, No.

CA-02-503-7 (W.D. Va. Mar. 14 & Apr. 11, 2002).       We deny the

petition for writ of error coram nobis filed July 15, 2002, and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2